Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Sloan et al (US 2012/0329542 A1) generally discloses a fantasy sports system with tiered player classification.
Regarding representative claim 2 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
based on the expected fantasy sports scores, assigning at least some of the plurality of players to one of a plurality of player tiers, in which each player tier includes players determined to have similar expected fantasy sports scores; displaying, over a communication network, at a graphical user interface of a computing device of each participant of a plurality of participants in the fantasy sports game, the plurality of player tiers respectively with the players thereof and indicia indicating a requirement for the each participant to select one respective player from each of the plurality of player tiers to form a respective fantasy sports team for the fantasy sports game; receiving, over the communication network, selection information from each of the computing devices, in which the selection information indicates selection operations by the each participant, on the graphical user interface of the corresponding computing device, selecting one respective player from each of the plurality of player tiers; and determining an outcome of the fantasy sports game based on performance of the selected players in the plurality of sporting events  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715